PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/119,230
Filing Date: 16 Aug 2016
Appellant(s): Kasperchik et al.



__________________
Gary P. Oakeson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/19/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/6/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.

Claim 1-3, 5-7, 9-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubek et al (US 2013/0225748) in view of Ishimoto et al (US 2004/0032473) as evidenced by the article titled Refractive Index of Acrylic, Acrylate, Lucite, Perspex and Plexiglass by Filmetrics and the article titled Refractive Index of Titanium Dioxide by Filmetrics.
Regarding claims 1 and 2, Jakubek discloses a white ink composition comprising water (paragraph [0068], Table 1 of Example 1), 10.55% by weight of white pigment particles of titanium dioxide dispersion (paragraphs [0010] and [0068]; Table 1 of Example 1), wherein the white pigment particles have a particle size of about 100 nm to about 500 nm (paragraph [0011]), 2% by weight of hollow cross-linked polymer particles (paragraphs [0022] and [0068], Table 1 of Example 1), wherein the hollow cross-linked polymer particles are selected from VONCOAT (paragraph [0022]), wherein the hollow-crosslinked particles are selected from polymerization of monomer units selected from acrylate and methacrylate monomers (paragraph [0023]) and wherein the glass 
The water reads on the claimed aqueous ink vehicle. The white pigment particles of titanium dioxide reads on the claimed metal oxide particles. The hollow cross-linked polymer particles read on the claimed latex particles. The weight ratio of white pigment particles to hollow cross-linked polymer particles using the amounts from Example 1 is 10.55/2 = 5.28/1 which falls within the claimed range. Acrylic and acrylate have a refractive index of 1.49 as evidenced by the article titled Refractive Index of Acrylic, Acrylate, Lucite, Perspex and Plexiglass by Filmetrics. Titanium dioxide has a refractive index of 2.49 as evidenced by the article titled Refractive Index of Titanium Dioxide by Filmetrics.
Jakubek does not appear to explicitly disclose the white ink composition, comprising the latex particles having a minimum film forming temperature below the glass transition temperature.
However, Ishimoto discloses a clear ink composition of a non-colored ink (paragraph [0040]), wherein the non-colored ink is an achromatic ink of a white ink (paragraph [0040]), wherein the clear ink composition is a water-based ink (paragraph [0040]) and wherein the clear ink composition comprises acrylic polymer particles of VONCOAT 4001 having an MFT of 5 °C (Example 1).
The MFT of VONCOAT 4001 of 5 °C reads on the claimed minimum film forming temperature being lower than the glass transition temperature of the latex particles as
it is lower than the glass transition temperature of the hollow cross-linked polymer particles in Jakubek in the range of about 30 °C to about 120 °C. 

Jakubek and Ishimoto are analogous art because they are from the same field of white ink jet inks. Jakubek is drawn to a white ink composition (see paragraph [0057] of Jakubek). Ishimoto is drawn to a white ink used in an ink set for ink jet printing (see paragraphs [0034] and [0040] of Ishimoto).
It would have been obvious to one of ordinary skill in the art having the teachings of Jakubek and Ishimoto before him or her, to modify the white ink composition of Jakubek to include the VONCOAT 4001 of Ishimoto for the VONCOAT hollow cross-linked polymer particles of Jakubek because having the required polymer particles provides uniform gloss over the entire recording surface of the recording medium after recording (paragraph [0013] of Ishimoto).

Regarding claim 3, Jakubek discloses the white ink composition being used for thermal ink-jet printing (paragraph [0058]).

Regarding claim 5, Jakubek discloses the white ink composition comprising the white pigment particles comprising titanium dioxide dispersion (paragraphs [0010] and [0068]). The white pigment particles of titanium dioxide reads on the claimed metal oxide particles. 

Regarding claim 6, Jakubek discloses the white ink composition comprising the hollow-crosslinked particles are selected from polymerization of monomer units selected 

Regarding claim 7, Jakubek discloses the white ink composition comprising the glass transition temperature of the cross-linked polymer of the hollow polymer particles being from about 50 °C to about 120 °C (paragraph [0021]). The hollow cross-linked polymer particles read on the claimed latex particles.

Regarding claims 9 and 10, Jakubek discloses the white ink composition comprising the white pigment particles having a particle size of about 100 nm to about 500 nm (paragraph [0011]) and opacity being from about 80 to about 95 (paragraph [0009]).
In regard to the white ink being formulated such that when printed and fused to form a fused image on a media substrate, the latex particles provide an average optical spacing between metal oxide particles of from 20 nm to 2000 nm as claimed in claim 9 or of from 150 nm to 300 nm as claimed in claim 10; given that white ink composition of Jakubek and Ishimoto is identical to the white ink of claim 1, it is clear that the white ink composition of Jakubek and Ishimoto would intrinsically be formulated such that when printed and fused to form a fused image on a media substrate the latex particles provide an average optical spacing between metal oxide particles of from 20 nm to 2000 nm as claimed in claim 9 or of from 150 nm to 300 nm as claimed in claim 10.



Regarding claim 11, in regard to the white ink having an opacity improvement of 5% greater when printed on a non-porous substrate at a coating density of 30 g/m2 and heat fused at 10 °C above the minimum film forming temperature of the latex particles compared to a comparative ink printed and heated under the same conditions and devoid of latex particles and replaced by the metal oxide particles, given that white ink composition of Jakubek and Ishimoto is identical to the white ink of claim 1, it is clear that the white ink composition of Jakubek and Ishimoto would intrinsically have an opacity improvement of 5% greater when printed on a non-porous substrate at a coating density of 30 g/m2 and heat fused at 10 °C above the minimum film forming temperature of the latex particles compared to a comparative ink printed and heated under the same conditions and devoid of latex particles and replaced by the metal oxide particles.

Regarding claim 12, Jakubek discloses a method of printing comprising ejecting droplets of white ink composition onto a substrate (paragraph [0058]), drying the white ink composition at a temperature of about 40 °C to about 150 °C (paragraph [0060]), wherein the drying is performed by an electrical heater (paragraph [0060]), wherein the white ink composition comprises water (paragraph [0068], Table 1 of Example 1), 10.55% by weight of white pigment particles of titanium dioxide dispersion (paragraphs [0010] and [0068]); Table 1 of Example 1), wherein the white pigment particles have a particle size of about 100 nm to about 500 nm (paragraph [0011]), 2% by weight of hollow cross-linked polymer particles (paragraphs [0022] and [0068], Table 1 of Example 1), wherein the hollow cross-linked polymer particles are selected from VONCOAT (paragraph [0022]), wherein the hollow-crosslinked particles are selected 
The drying by an electrical heater reads on the claimed heat fusing of the white image on the media substrate to form a continuous film with suspended metal particles. 
Given that the white ink composition is used in thermal ink jet printing (paragraph [0058]), it is clear that the drying step would intrinsically read on the heat fusing of the white image. The water reads on the claimed aqueous ink vehicle. The white pigment particles of titanium dioxide reads on the claimed metal oxide particles. 
 The hollow cross-linked polymer particles read on the claimed latex particles. The weight ratio of white pigment particles to hollow cross-linked polymer particles using the amounts from Example 1 is 10.55/2 = 5.28/1 which falls within the claimed range. Acrylic and acrylate have a refractive index of 1.49 as evidenced by the article titled Refractive Index of Acrylic, Acrylate, Lucite, Perspex and Plexiglass by Filmetrics. Titanium dioxide has a refractive index of 2.49 as evidenced by the article titled Refractive Index of Titanium Dioxide by Filmetrics. 
In regard to the latex particles providing an average optical spacing between metal oxide particles of from 20 nm to 2000 nm as claimed in claim 12; given that white ink composition of Jakubek and Ishimoto is identical to the white ink of claim 1, it is clear that the white ink composition of Jakubek and Ishimoto would intrinsically be formulated such that when printed the latex particles provide an average optical spacing between metal oxide particles of from 20 nm to 2000 nm as claimed in claim 12.

Jakubek does not appear to explicitly disclose the method comprising the latex particles having a minimum film forming temperature below the glass transition temperature.
However, Ishimoto discloses a clear ink composition of a non-colored ink (paragraph [0040]), wherein the non-colored ink is an achromatic ink of a white ink (paragraph [0040]), wherein the clear ink composition is a water-based ink (paragraph [0040]) and wherein the clear ink composition comprises acrylic polymer particles of VONCOAT 4001 having an MFT of 5 °C (Example 1).
The MFT of VONCOAT 4001 of 5 °C reads on the claimed minimum film forming temperature being lower than the glass transition temperature of the latex particles as
it is lower than the glass transition temperature of the hollow cross-linked polymer particles in Jakubek in the range of about 30 °C to about 120 °C.

Regarding claims 14 and 15, Jakubek discloses a printed article comprising an image printed on the substrate (paragraphs [0058]-[0060]), wherein the image is formed from white ink composition comprising water (paragraph [0068], Table 1 of Example 1), 10.55% by weight of white pigment particles of titanium dioxide dispersion (paragraphs [0010] and [0068]; Table 1 of Example 1), wherein the white pigment particles have a particle size of about 100 nm to about 500 nm (paragraph [0011]), 2% by weight of hollow cross-linked polymer particles (paragraphs [0022] and [0068], Table 1 of Example 1), wherein the hollow cross-linked polymer particles are selected from VONCOAT (paragraph [0022]), wherein the hollow-crosslinked particles are selected 
The water reads on the claimed aqueous ink vehicle. The white pigment particles of titanium dioxide reads on the claimed metal oxide particles. The hollow cross-linked polymer particles read on the claimed latex particles. The weight ratio of white pigment particles to hollow cross-linked polymer particles is 10.55/2 = 5.28/1 which falls within the claimed range. The opacity reads on the claimed opacity as claimed in claims 14 and 15. Styrene has a refractive index of 1.54 as evidenced by the MSDS on styrene by Panachem and titanium dioxide has a refractive index of 2.49 as evidenced by the article titled Refractive Index of Titanium Dioxide by Filmetrics.
In regard to the latex particles providing an average optical spacing between metal oxide particles of from 20 nm to 2000 nm as in claim 14, or from 50 nm to 300 nm as claimed in claim 15; given that white ink composition of Jakubek and Ishimoto is identical to the white ink of claim 1, it is clear that the white ink composition of Jakubek and Ishimoto would intrinsically be formulated such that when printed the latex particles provide an average optical spacing between metal oxide particles of from 20 nm to 2000 nm as claimed in claim 14 or from 50 nm to 300 nm as claimed in claim 15.

Jakubek does not appear to explicitly disclose the printed article comprising the latex particles having a minimum film forming temperature below the glass transition temperature.

However, Ishimoto discloses a clear ink composition of a non-colored ink (paragraph [0040]), wherein the non-colored ink is an achromatic ink of a white ink (paragraph [0040]), wherein the clear ink composition is a water-based ink (paragraph [0040]) and wherein the clear ink composition comprises acrylic polymer particles of VONCOAT 4001 having an MFT of 5 °C (Example 1).
The MFT of VONCOAT 4001 of 5 °C reads on the claimed minimum film forming temperature being lower than the glass transition temperature of the latex particles as
it is lower than the glass transition temperature of the hollow cross-linked polymer particles in Jakubek in the range of about 30 °C to about 120 °C.

Regarding claim 16, Jakubek disclosed the white ink composition comprising a water-soluble polar organic solvent of pyrrolidones (paragraph [0016]). 
The pyrrolidone reads on the claimed coalescing solvent. Given that pyrrolidone is the same as the coalescing solvent of 2-pyrrolidone, it is clear that the pyrrolidone would intrinsically be a coalescing solvent.

Regarding claims 17 and 18, Jakubek discloses the white ink composition comprising the white pigment particles have a particle size of about 100 nm to about 300 nm (paragraph [0011]).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to facilitate light scattering (paragraph [0020] of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 4 and 13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jakubek et al (US 2013/0225748) in view of Ishimoto et al (US 2004/0032473) in further view of Okuda et al (US 2011/0184108) as evidenced by Silica Data Sheet from Pubchem.
Jakubek and Ishimoto are relied upon as described above.  Regarding claims 4 and 13, Jakubek and Ishimoto do not appear to explicitly disclose the white ink composition and the method each comprising metal oxide particles that are colorless and water insoluble and having a particle size of 100 nm to 400 nm.
However, Okuda discloses white ink composition and method each comprising metal compounds of silica having an average particle size of 200 nm to 400 nm (paragraphs [0026] and [0028]). 
Silica is colorless and insoluble in water as evidenced by the Chemical and Physical Properties section of the Silica Data Sheet by Pubchem and silica reads on the claimed metal oxide particles of claims 4 and 13. 
Jakubek, Ishimoto and Okuda are analogous art because they are from the same field of white ink jet inks. Jakubek is drawn to a white ink composition (see paragraph [0057] of Jakubek). Ishimoto is drawn to a white ink used in an ink set for ink jet printing 
It would have been obvious to one of ordinary skill in the art having the teachings of Jakubek, Ishimoto and Okuda before him or her, to modify the white ink jet ink of Jakubek to include the silica of Okuda for the white ink composition and method of Jakubek because using silica would provide improved whiteness and abrasion resistance (paragraph [0025] of Okuda).

In regard to the latex particles providing an average optical spacing between metal oxide particles of from 150 nm to 300 nm as claimed in claim 13; given that white ink composition of Jakubek and Ishimoto is identical to the white ink of claim 1, it is clear that the white ink composition of Jakubek and Ishimoto would intrinsically be formulated such that when printed the latex particles provide an average optical spacing between metal oxide particles of from 150 nm to 300 nm as claimed in claim 13.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jakubek et al (US 2013/0225748) in view of Ishimoto et al (US 2004/0032473) in further view of Kasperchik et al (WO 2012/054052).
Jakubek and Ishimoto are relied upon as described above.  Regarding claim 8, Jakubek and Ishimoto do not appear to explicitly disclose the white ink composition comprising a reactive hydrophilic alkoxysilane dispersing agent.



However, Kasperchik discloses a dispersion for a white ink jet ink (pg. 1, lines 23-29) wherein the dispersion comprises a reactive dispersant of a polyether alkoxysilane where the R groups are alkoxy groups (pg. 6, lines 13-27) and wherein the polyether is hydrophilic (pg. 6, lines 3-6).
Jakubek, Ishimoto and Kasperchik are analogous art because they are from the same field of white ink jet inks. Jakubek is drawn to a white ink composition (see paragraph [0057] of Jakubek). Ishimoto is drawn to a white ink used in an ink set for ink jet printing (see paragraphs [0034] and [0040] of Ishimoto). Kasperchik is drawn to a white ink jet ink (see pg. 1, lines 23-29 of Kasperchik).
It would have been obvious to one of ordinary skill in the art having the teachings of Jakubek, Ishimoto and Kasperchik before him or her, to modify the white ink composition of Jakubek and Ishimoto to include the polyether alkoxysilane dispersant of Kasperchik in the white ink composition of Jakubek because having the required polyether siloxane dispersant prevents formation of stable particle aggregates and nozzle failures (pg. 3, lines 6-10 of Kasperchik).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubek et al (US 2013/0225748) in view of Ishimoto et al (US 2004/0032473) in further view of Kataoka et al (US 2004/0249018).
Regarding claims 19 and 20, Jakubek discloses the white ink composition comprising the hollow-crosslinked particles comprising polymerization of monomer units comprising methyl methacrylate, styrene and butyl (meth)acrylate (paragraph [0023]).

Jakubek and Ishimoto do not appear to explicitly disclose the white ink composition comprising the latex particles including a copolymerizable surfactant.
However, Kataoka discloses an ink composition comprising an alkali-soluble copolymer prepared by emulsion polymerization (paragraph [0035]), wherein the alkali-soluble copolymer comprises monomers of methacrylic acid, styrene, methyl (meth)acrylate and butyl (meth)acrylate (paragraphs [0024] and [0025]) and a copolymerizable surfactant of ammonium polyoxyethylene alkylpropenyl ethersulfate (paragraphs [0035] and [0036]).
Jakubek, Ishimoto and Kataoka are analogous art because they are from the same field of white ink jet inks. Jakubek is drawn to a white ink composition (see paragraph [0057] of Jakubek). Ishimoto is drawn to a white ink used in an ink set for ink jet printing (see paragraphs [0034] and [0040] of Ishimoto). Kataoka is drawn to an ink composition for ink-jet recording comprising titanium oxide as a pigment (see paragraphs [0002] and [0090] of Kataoka).
It would have been obvious to one of ordinary skill in the art having the teachings of Jakubek, Ishimoto and Kataoka before him or her, to modify the white ink composition of Jakubek and Ishimoto to include the copolymerizable surfactant of Kataoka in the hollow cross-linked polymer particles of Jakubek because having the required copolymerizable surfactant of ammonium polyoxyethylene alkylpropenyl ethersulfate provides excellent balance between monomer emulsion dispersing properties and copolymerizablility with the monomer (paragraph [0036] of Kataoka).


(2) Response to Arguments

Appellants argue that the Examiner is comparing the glass transition temperature of the particles in Jakubek with the minimum film forming temperature of the particles in Ishimoto and that it is not logical to do so.
The Examiner disagrees and notes that in the teaching in paragraphs [0021] and [0022], Jakubek discloses that hollow cross-linked particles have a glass transition temperature of about 30 °C to about 120 °C and that the hollow cross-linked polymer particles are selected from the tradename VONCOAT. This teaching shows that it is known that VONCOAT particles have a glass transition temperature of about 30 °C to about 120 °C. Ishimoto discloses that VONCOAT 4001 has a MFT of 5 °C and using VONCOAT 4001 as the hollow cross-linked polymer particle in Jakubek would provide a latex particle where the MFT is less than the glass transition temperature.
Furthermore, the hollow cross-linked polymer particles can be synthesized from acrylic and methacrylic monomers (see paragraph [0023] of Jakubek).  VONCOAT 4001 in Ishimoto are acrylic polymer particles. This further shows that the rejection is not comparing different materials and is not comparing the glass transition temperature of one material with the minimum film forming temperature of another material.

Appellants argue that the Jakubek does not disclose any VONCOAT particles having a glass transition temperature of 30 °C to 120 °C.


Appellants argue that the rejection does not explain why it is proper or logical to assume that VONCOAT 4001 particles of Ishimoto have a glass transition temperature of from 30 °C to 120 °C and that the references do not teach latex particles having a minimum film forming temperature less than the glass transition temperature.
The Examiner disagrees and notes that Jakubek discloses that hollow cross-linked particles have a glass transition temperature of about 30 °C to about 120 °C (paragraph [0021]) and that the hollow cross-linked polymer particles are selected from the tradename VONCOAT (paragraph [0022]). This teaching shows that it is known that VONCOAT particles have a glass transition temperature of about 30 °C to about 120 °C. Ishimoto discloses that VONCOAT 4001 has a MFT of 5 °C and using VONCOAT 4001 as the hollow cross-linked polymer particle in Jakubek would provide a latex particle where the MFT is less than the glass transition temperature.

Appellants maintain that the cited references do not disclose a single material having the claimed properties of a glass transition temperature of 30 °C to 120 °C and a minimum film forming temperature below the glass transition temperature.
The Examiner disagrees and notes that the teaching in paragraphs [0021] and [0022] of Jakubek discloses that hollow cross-linked particles have a glass transition temperature of about 30 °C to about 120 °C and that the hollow cross-linked polymer particles are selected from the tradename VONCOAT. This teaching shows that it is known that VONCOAT particles have a glass transition temperature of about 30 °C to about 120 °C. Ishimoto discloses that VONCOAT 4001 has a MFT of 5 °C and using VONCOAT 4001 as the hollow cross-linked polymer particle in Jakubek would provide a latex particle where the MFT is less than the glass transition temperature.
Also, the hollow cross-linked polymer particles can be synthesized from acrylic and methacrylic monomers (see paragraph [0023] of Jakubek) and VONCOAT 4001 in Ishimoto are acrylic polymer particles. This further shows that the Examiner is not comparing different materials and is not comparing the glass transition temperature of one material with the minimum film forming temperature of another material.  Furthermore, to formulate the obviousness rejection is not required that a single reference has to be used to disclose a single material having both claimed properties.

Appellants argue that a person having ordinary skill in the art would not have sufficient rationale to combine Ishimoto with Jakubek and that Jakubek teaches away from replacing hollow cross-linked particles with any particles that do not have a hollow interior or which would collapse or coalesce.


The Examiner disagrees and notes that paragraph [0052] says that it is preferable for the particles in Ishimoto to form a coating. However, it is noted that this disclosure refers to a preferred embodiment for the particles. It is further noted that the material of acrylic monomers which is the same for the VONCOAT particles in Jakubek and the VONCOAT 4001 in Ishimoto would provide sufficient rationale to combine Ishimoto with Jakubek. Furthermore, Jakubek in paragraph [0019] does not provide a negative teaching that discredits or disavows using a particle that does coalesce. Based on these reasons, one of ordinary skill in the art would have sufficient rationale to combine Ishimoto with Jakubek.

Appellants argue that the particles of VONCOAT 4001 in Ishimoto are not hollow and would not perform the function of the hollow cross-linked particles of Jakubek.
The Examiner notes that the combination of Ishimoto and Jakubek was due to the common teaching of acrylic-based monomers that have been polymerized as the link between Jakubek and Ishimoto. It is further noted that appellants have not provided evidence or a showing that the particles of VONCOAT 4001 would not be capable of performing the function of the hollow cross-linked particles of Jakubek.

Appellants argue that glass transition temperature of the latex particles is not taught by the combination of Jakubek and Ishimoto due to replacing the hollow cross-linked particles of Jakubek with VONCOAT 4001 of Ishimoto.

The Examiner notes that the teaching in paragraphs [0021] and [0022] of Jakubek discloses that hollow cross-linked particles have a glass transition temperature of about 30 °C to about 120 °C and that the hollow cross-linked polymer particles are selected from the tradename VONCOAT. This disclosure would read on the claimed glass transition temperature of the latex particles in claim 7.

Appellants argue that the combination of Jakubek and Ishimoto do not teach or suggest the latex particles having a glass transition temperature from 0 °C to 130 °C and a minimum film forming temperature below the glass transition temperature and that Jakubek teaches away from using non-hollow polymer particles of polymer particles that do not collapse or coalesce for claims 12-15.
The Examiner disagrees and notes and renews the previous arguments made above in that the teaching in paragraphs [0021] and [0022] of Jakubek discloses that hollow cross-linked particles have a glass transition temperature of about 30 °C to about 120 °C and that the hollow cross-linked polymer particles are selected from the tradename VONCOAT. This teaching shows that it is known that VONCOAT particles have a glass transition temperature of about 30 °C to about 120 °C. It is further noted that even though appellants noted a list of VONCOAT particles at page 19 of the brief, appellants have not identified any VONCOAT particles having a glass transition temperature outside of the range of 30 °C to 120 °C. Ishimoto discloses that VONCOAT 4001 has a MFT of 5 °C and using VONCOAT 4001 as the hollow cross-linked polymer 
Furthermore, the hollow cross-linked polymer particles can be synthesized from acrylic and methacrylic monomers (see paragraph [0023] of Jakubek) and VONCOAT 4001 in Ishimoto are acrylic polymer particles. This further shows that the Examiner is not comparing different materials and is not comparing the glass transition temperature of one material with the minimum film forming temperature of another material.
Paragraph [0052] of Ishimoto says that it is preferable for the particles in Ishimoto to form a coating. The disclosure does not rule out a non-preferred embodiments where the particles of Ishimoto would have a function other than forming a coating and that a non-preferred embodiment is not considered to be a teaching away from a preferred embodiment or an embodiment taught in Jakubek. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.
Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.
In regard to the particles coalescing to form a coating, Jakubek discloses keeping the particles intact to contribute to the opacity and Ishimoto teaches a white ink having good opacity is desirable. Both of the white inks in Jakubek and Ishimoto mention that good opacity is an advantage for their white inks (see paragraphs [0007] and [0020] of Jakubek and paragraph [0040] of Ishimoto). Based on these reasons, one of ordinary skill in the art would have sufficient rationale to combine Ishimoto with Jakubek.


Appellants argue that Okuda and Kasperchik do not cure the deficiencies of Jakubek and Ishimoto.
The Examiner disagrees and notes that Okuda and Kasperchik are teaching references used to teach silica (Okuda) and polyether alkoxysilane dispersant (Kasperchik).
Note that while Okuda and Kasperchik do not disclose all the features of the present claimed invention, Okuda and Kasperchik are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely silica (Okuda) and polyether alkoxysilane dispersant (Kasperchik), and in combination with the primary reference, disclose the presently claimed invention. 

Appellants argue that a person of ordinary skill in the art would not have sufficient rationale to include a copolymerizable surfactant of Kataoka in the hollow cross-linked polymer particles as doing so would change the properties of the polymer.
The Examiner disagrees and notes that it would have been obvious to one of ordinary skill in the art having the teachings of Jakubek, Ishimoto and Kataoka before him or her, to modify the white ink composition of Jakubek and Ishimoto to include the copolymerizable surfactant of Kataoka in the hollow cross-linked polymer particles of 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SATHAVARAM I REDDY/Examiner, Art Unit 1785     

                                                                                                                                                                                                   
Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785                                                                                                                                                                                                        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.